o mano ot +, we NWN we

wo we NS WS NS NW WD NO oe et
SSS RBESRBRE SSSA BAEO WE SO

 

fase 3:19-cv-00401-MMD-CBC Document18 Filed 09/18/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEVADA
LABORERS! INTERNATIONAL UNION Case No.: 3:19-cv-00401
OF NORTH AMERICA, LOCAL 169,
Applicant,
vs.
THE PENTA BUILDING GROUP, INC.,
Respondent.
/
THE PENTA BUILDING GROUP, INC.,
Counterclaimant,
vs.
LABORERS’ INTERNATIONAL UNION
OF NORTH AMERICA, LOCAL 169,
Counter-Respondent.
/
(Proposed)

ORDER GRANTING SHORTENING OF TIME

The Motion For Shortening of Time of Applicant/Counter-
Respondent Laborers’ International Union of North America,
Local 169, being presented to the Court and GOOD CAUSE
APPEARING THEREFOR,

IT IS HEREBY ORDERED that Respondent/Counterclaimant The
Penta Building Group, Inc., shall have to and including
///

///

Page 1 of 2

 

 

 

 

 
 

omourd ao FF» wo NO =

mh weN NS NS NW NS HN KF Be SF Pe Se Ee SE eS eS
SN SF ae OD | Ce eH BoA ee WN SS

 

 

fase 3:19-cv-00401-MMD-CBC Document 18 Filed 09/18/19 Page 2 of 2

September 23, 2019, in which to file its Reply, if any, to

Applicant’s Motion For Extension Of Time.

IT IS SO ORDERED enisGP ray ot sleplinblr 2019.

United tates Magi State Judge

Page 2 of 2

 

 

 
